Citation Nr: 0500153	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  97-33 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
total colectomy with end ileostomy.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran reportedly served on active duty from January 
1973 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  In this decision, the RO denied the 
veteran's claims for compensation under 38 U.S.C.A. § 1151 
for total colectomy with end ileostomy and damage to muscle 
and nerve tissue both buttocks.  However, in July 2003, the 
RO partially granted this claim by granting compensation 
under 38 U.S.C.A. § 1151 for neurological deficits, right 
buttock and thigh.  Consequently, the issue remaining on 
appeal has been recharacterized as entitlement to 
compensation under 38 U.S.C.A. § 1151 for total colectomy 
with end ileostomy.

In December 1997, the veteran requested a Board hearing at 
the RO.  However, he later canceled this request in writing 
in November 2003 and asked that the appeal be sent to the 
Board.

In August 2004, the Board sought additional evidence with 
respect to this appeal from an independent medical examiner.  
The veteran was advised of this development in August 2004 
and was provided with a copy of the September 2004 
independent medical examiner's report.  Attached to this 
report was a form allowing the veteran the opportunity to 
waive his right to have the case remanded to the RO for 
review of the new medical opinion, as well as any additional 
argument or evidence he wished to submit in support of his 
claim.  In November 2004, the veteran waived his right to 
remand the case to the RO for its review of the new evidence 
and asked that the Board proceed with adjudicating his claim.  
Accordingly, there is no due process violation in proceeding 
with this appeal.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 




FINDING OF FACT

The total colectomy with end ileostomy performed in September 
1995 was not the result of VA's failure to properly diagnose 
and treat a perirectal abscess; rather, the procedure was 
necessary due to a preexisting ulcerative colitis.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a total colectomy with end ileostomy are not met.  38 
U.S.C.A. § 1151 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the September 1996 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding this issue in April 2001.  Because the VCAA notice 
in this case was not provided to the appellant prior to the 
RO decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In two letters dated in April 2001, as well as the 
October 1997 statement of the case, and the July 2003 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the April 2001 letters, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  

The Board also notes that the April 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations and an 
independent medical examiner's opinion was obtained.  The 
veteran was also provided with the opportunity to attend a 
hearing, but canceled his hearing request.  The appellant has 
not indicated that any additional pertinent evidence exists, 
and there is no indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

Medical records as early as 1993 show treatment by VA for chronic 
ulcerative colitis.  Treatment included Prednisone therapy.  On 
July 31, 1995, the veteran presented at a VA facility with 
complaints of a flare of colitis and diarrhea for 10 to 12 days 
with some bleeding.  He also complained of pain in the lower 
abdomen up into the right side.  He was assessed as having 
ulcerative colitis and asthma.  The examiner increased the dosage 
of Prednisone to 40 milligrams, and advised the veteran to try 
using steroid enemas.  The veteran was asked to return to the 
clinic in three to four weeks.

Approximately one week later, on August 7, 1995, the veteran was 
seen by a private physician, J. Villano, M.D., complaining of a 
hemorrhoid or something extremely painful.  He said that the 
medication he was given by VA was not helping.  A rectal 
examination was performed revealing a perianal abscess.  The 
following day the veteran was admitted to a VA hospital for 
incision and drainage of the abscess.  The veteran remained 
hospitalized for 17 days and was diagnosed at discharge as having 
(1) ulcerative colitis (2) periannal and perirectal abscess, 
right buttock (3) probable benign prostatic hypertrophy and 
intermittent obstruction.

The veteran was readmitted to a VA medical facility in August 
1995 for five days and given additional diagnoses of acute 
orchitis epididymitis and probably benign prostatic hypertrophy.  
He was then transferred to another VA hospital in September 1995 
where he remained for 22 days and underwent a total abdominal 
colectomy with end ileostomy.

The veteran was again hospitalized at a VA medical facility in 
October 1995 with a question of small bowel obstruction and 
pelvic abscess.  His discharge diagnoses included infected 
hematoma, abdominal incision, history of ulcerative colitis, and 
post subtotal colectomy for fecal diversion.

In October 1995, the veteran filed a claim for "service 
connection" for a total colectomy with end ileostomy which he 
attributed to VA's failure to perform an adequate examination and 
accomplish appropriate diagnostics in a timely manner.  He opined 
that the delay in rendering this treatment caused him to have to 
undergo a total colectomy "due to the extensiveness and 
proximity of the wounds on his buttocks." 

In August 1996, the veteran underwent a VA examination.  
After examining the veteran and relaying his medical history, 
the VA examiner said that the delay in diagnosing the veteran 
upon his return to the VA medical center (VAMC) was more than 
it should have been, but that despite the delay, he did not 
believe that the extent of the surgery necessary to get the 
abscess under control would have been much different had it 
been done in a more timely manner.  He went on to say that 
the reason for the colectomy and ileostomy was because of the 
veteran's underlying disease and the fact that he had an 
abscess.  He opined that the problem with the delay in a 
definitive diagnosis and treatment of the abscess had nothing 
to do with the veteran's need for a colectomy and ileostomy.  

In September 1997, a private physician, Arnold B. Merin, 
M.D., reviewed the veteran's medical records and concluded 
that there probably was a substantial and significant delay 
in providing a diagnosis of the perirectal abscess, as well 
as significant mismanagement of the veteran's ulcerative 
colitis and the perirectal abscess.  He opined that had an 
earlier diagnosis of the perirectal abscess been made and 
more aggressive therapy for the abscess been pursued, then in 
all likelihood, the veteran's total proctocolectomy and 
ileostomy would have been avoided or delayed to a different 
time.

In January 2000, the veteran underwent anorectal physiology 
studies at a private medical center.  

In June 2003, the veteran's claims file was reviewed by a VA 
physician who opined that the eight-day delay in treatment 
for the abscess in July 1995 may have resulted in an increase 
in disability from his abscess and infection.  As to the 
necessity of the colectomy and ileostomy, he said that the 
attending surgeon for the operative procedure at the VAMC 
best answered the question from his preoperative note when he 
said "Plans were made to take out [the veteran's] colon as 
he had been essentially medically refractory to treatment 
with his ulcerative colitis and steroid use."

In August 2003, the veteran submitted a letter asking to 
clarify the record regarding his employment.  He stated that 
for the past 25 years he has continually been in the 
livestock business and has continued his ranching operations 
despite the buttocks pain that he suffers from.  He said that 
his family has had to take up the slack in the ranching 
operations and that the expansion of his ranching operations 
had been limited due to this problem.  

In September 2004, an independent medical examiner from the 
University of Michigan Medical Center, Division of 
Gastroenterology, reviewed the veteran's claims file at VA's 
request.  In his detailed and comprehensive report, the 
examiner opined that the delay in diagnosing the veteran's 
perirectal abscess and the use of high does steroids in a 
patient who did not clearly have evidence of an exacerbation 
of chronic ulcerative colitis, in addition to simple incision 
and drainage without any imaging of the abdomen, were the 
reason why the veteran developed significant presacral 
abscess formation and why surgery was required to remove the 
abscess.  However, he went on to state that he agreed with 
the 1996 VA examiner in that the reason for the colectomy and 
ileostomy was likely not related to the perirectal abscess, 
but was more likely related to the fact that the veteran had 
longstanding disease.  While noting that a completely firm 
opinion could not be rendered regarding the necessity of the 
colectomy with ileostomy, the examiner opined that "a more 
likely diagnosis with a reasonable degree of medical 
certainty is the [veteran's] underlying disease and not the 
preirectal abscess was the reason for his colectomy and 
ileostomy."  The examiner referenced the operating 
physician's statement in September 1995 when he stated that 
'plans were made to take out the veteran's colon as he has 
been essentially medically refractory to treatment with his 
ulcerative colitis and steroid use.'

III.  Analysis

The veteran contends that the colectomy with end ileostomy 
performed in September 1995 was the result of VA's failure to 
properly diagnose and treat a perirectal abscess.

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in October 1995.  The Board is cognizant that 38 
U.S.C.A. § 1151 was amended by Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), and codified at 38 U.S.C.A. 
§ 1151 (West 2002).  The effective date of the amendment is 
October 1, 1997.  The amended statute is less favorable to 
the veteran's claim; however, since the veteran's claim was 
filed prior to October 1997, it must be adjudicated under the 
provisions of § 1151 as they existed prior to the amendment.  
See VAOPGCPREC 40-97.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (prior to October 1, 1997).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b), (c).

A recent VA General Counsel opinion specifically addressed 
the issue of the application of 38 U.S.C.A. § 1151 to claims 
based on the failure to diagnose a pre-existing condition.  
Specifically, the General Counsel concluded that § 1151 is 
most reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a pre- 
existing disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment. Accordingly, the factual elements 
necessary to support a claim based on this theory include a 
determination that:  (1) VA failed to diagnose and/or treat a 
pre-existing disease or injury; (2) a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001.

It is apparent from the medical evidence that there was a 
delay in diagnosing and properly treating the veteran's 
perirectal abscess and this fact caused the veteran to 
develop significant presacral abscess formation and 
additional disability.  [It is stressed that compensation 
under 38 U.S.C.A. § 1151 for disability related to treatment 
of the abscess in the form of scars and nerve damage has 
already been granted by the RO.]  However, the additional 
disability caused by this delay did not result in the 
colectomy and ileostomy that was performed in September 1995.  
Rather, this procedure has been shown by the weight of 
medical evidence to have been necessary due to the veteran's 
underlying, longstanding preexisting chronic ulcerative 
colitis.  

With that said, there is a medical opinion on record that 
supports the veteran's contention that the colectomy and 
ileostomy is due to the mismanagement of his perirectal 
abscess.  This opinion is from a private physician, Arnold B. 
Merlin, M.D., who opined in September 1997 that had an 
earlier diagnosis of the perirectal abscess been made and 
more aggressive therapy for the abscess been pursued, "than 
in all likelihood", the veteran's total protocolectomy and 
ileostomy would have been avoided or delayed to a different 
time.  However, other medical opinions rendered both prior to 
and subsequent to this opinion, reached a contrary 
conclusion.  In August 1996, a VA examiner opined that the 
reason for the total colectomy and ileostomy was because of 
the veteran's underlying disease and abscess and that the 
problem with the delay in a definitive diagnosis and 
treatment of the abscess had nothing to do with the veteran's 
need for a colectomy and ileostomy.  Another VA physician 
reached a similar conclusion in June 2003 when he said that 
the operative physician (in September 1995) best answered the 
question when he said that 'plans were made to take out [the 
veteran's] colon as he had been essentially medically 
refractory to treatment for his ulcerative colitis and 
steroid use.'  This opinion was reiterated by the independent 
medical examiner in September 2004 who said that he agreed 
with the April 1996 VA examiner's opinion that the need for 
the colectomy and ileostomy was due to the veteran's 
longstanding disease rather than the perirectal abscess.  
Specifically, he said that he "believe[d] the more likely 
diagnosis with a reasonable degree of medical certainty is 
the [veteran's] underlying disease and not the perirectal 
abscess was the reason for his colectomy and ileostomy."  
Thus, as is evident by the majority of medical opinions 
regarding this matter, the need for the colectomy with end 
ileostomy was due to the veteran's longstanding ulcerative 
colitis, and not to any mismanagement of his perirectal 
abscess in 1995.

The September 2004 independent medical examiner's opinion did 
include statements to the effect that there was additional 
disability resulting from VA treatment of the abscess.  
However, the examiner distinguished such disability from 
disability related to the total colectomy with end ileostomy.  
As already noted, the RO did in fact grant compensation under 
38 U.S.C.A. § 1151 for residual scarring of the veteran's 
right buttock in September 1996, and also granted 
compensation under 38 U.S.C.A. § 1151 for neurologic 
deficits, right buttock, in July 2003.  Thus, VA has 
recognized additional disability resulting from the treatment 
of the veteran's perirectal abscess.  The independent medical 
examiner's opinion was rendered after a full review of the 
records as well as a review of the other medical opinions of 
record.  The September 2004 opinion is quite detailed in 
nature and the Board finds the medical distinctions set forth 
in the opinion to be persuasive.  The independent medical 
examiner effectively distinguished between disability related 
to treatment of the abscess and the colectomy with ileostomy.  

In summary, the weight of evidence in this case shows that 
the total colectomy with end ileostomy was necessary due to 
the veteran's underlying disease process, diagnosed as 
ulercative colitis, and not to VA's failure to properly 
diagnose and treat his perirectal abscess.  Put another way, 
it cannot be concluded that had the abscess been diagnosed 
earlier and the veteran afforded appropriate treatment from 
the start, the colectomy with end ileostomy would have been 
avoided.  See 38 U.S.C.A. § 1151; C.F.R. § 3.358; VAOPGCPREC 
5-2001.  Accordingly, the preponderance of the evidence is 
against the claim, and the claim must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


